UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1690


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



             On Petition for Writ of Habeas Corpus. (5:14-cr-00240-BR-1)


Submitted: October 26, 2018                                  Decided: November 8, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr., petitions this court under 28 U.S.C. § 2241 (2012) for an

original writ of habeas corpus ordering his immediate release from custody and granting

further, miscellaneous relief to another individual. A court of appeals has no jurisdiction

under § 2241 to entertain a petition for writ of habeas corpus. Dragenice v. Ridge, 389
F.3d 92, 100 (4th Cir. 2004). Moreover, we do not find that a transfer of Davis’ petition

to a court of appropriate jurisdiction, see 28 U.S.C. § 1631 (2012), is in the interest of

justice.   Accordingly, we deny leave to proceed in forma pauperis and dismiss the

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DISMISSED




                                            2